COURT OF 
APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
 
NO. 
2-04-195-CV
  
  
MICHAEL 
L. WALDROP                                                          APPELLANT
  
V.
  
SHERRIE 
LYNN FRENCH                                                            APPELLEE
  
  
----------
 
FROM 
THE 322ND DISTRICT COURT OF TARRANT COUNTY
 
----------
 
MEMORANDUM OPINION1 AND JUDGMENT
------------
        On 
June 25, 2004 and July 20, 2004, we notified appellant, in accordance with rule 
of appellate procedure 42.3(c), that we would dismiss this appeal unless the 
$125 filing fee was paid. Tex. R. App. P. 
42.3(c). We mailed the letter to the address appellant provided in his notice of 
appeal. This correspondence, as well as other correspondence we have sent to 
appellant, has been returned as undeliverable.  Appellant has not paid the 
$125 filing fee.  See Tex. R. 
App. P. 5, 12.1(b).
        Because 
appellant has not provided us with any other address or means of contacting him, 
and appellant has failed to comply with a requirement of the rules of appellate 
procedure and the Texas Supreme Court's order of July 21, 1998,2 
we dismiss the appeal.  See Tex. 
R. App. P. 42.3(c), 43.2(f).
        Appellant 
shall pay all costs of this appeal, for which let execution issue.  See
Tex. R. App. P. 42.1(d).
 
  
                                                                  PER 
CURIAM
  
  
PANEL 
D: GARDNER, WALKER, and MCCOY, JJ.
 
DELIVERED: 
August 5, 2004


NOTES
1.  
See Tex. R. App. P. 47.4.
2.  
July 21, 1998 “Order Regarding Fees Charged in Civil Cases in the Supreme 
Court and the Courts of Appeals,” 971-972 S.W.2d (Tex. Cases) XXXVIII (1998).